        Case 2:07-cr-02015-LRS          ECF No. 168       filed 01/15/21      PageID.634 Page 1 of 2
 PROB 12C                                                                        Report Date: December 21, 2020
(6/16)

                                       United States District Court
                                                                                                      FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                      for the

                                        Eastern District of Washington                       Jan 15, 2021
                                                                                                 SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Raul Sardina Abundiz                    Case Number: 0980 2:07CR02015-LRS-1

 Address of Offender:                      Yakima, Washington 98902
 Name of Sentencing Judicial Officer: The Honorable Lonny R. Suko, Senior U.S. District Judge
 Date of Original Sentence: May 23, 2008
 Original Offense:          Distribution of a Controlled Substance-Methamphetamine, 21 U.S.C. § 841 (a)(1)
 Original Sentence:         Prison - 185 months            Type of Supervision: Supervised Release
                            TSR - 60 months

 Sentence Reduction:        Prison - 160 months
 October 16, 2015           TSR - 60 months
 Asst. U.S. Attorney:       James P. Hagarty               Date Supervision Commenced: March 29, 2019
 Defense Attorney:          Alex B. Hernandez, III         Date Supervision Expires: March 28, 2024


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Abundiz allegedly violated mandatory condition number 2 on
                        or about November 25, 2020, by committing theft of motor vehicle, in violation of Revised
                        Code of Washington (RCW) 9A.56.065; Yakima County Superior Court cause number 20-1-
                        02147-39.

                        Mr. Abundiz’ conditions were reviewed with him on April 1, 2019. He signed his judgment,
                        acknowledging an understanding of his conditions, which include mandatory condition
                        number 2 as noted above. According to the Yakima Police Department (YPD) report,
                        incident number 20Y046351, the following occurred:

                        On November 25, 2020, at approximately 4:40 p.m., YPD was dispatched to Enterprise Rent
                        a Car (Enterprise) in Yakima, Washington, for a vehicle theft. The manager at Enterprise
      Case 2:07-cr-02015-LRS           ECF No. 168        filed 01/15/21      PageID.635 Page 2 of 2
Prob12C
Re: Abundiz, Raul Sardina
December 21, 2020
Page 2

                      reported that Mr. Abundiz rented a truck on November 5, 2020, and had not returned the
                      vehicle as of November 25, 2020. Mr. Abundiz called and requested several extensions to
                      keep the rental vehicle; however, he never paid for the extension and he never returned the
                      vehicle. The manager at Enterprise also reported the vehicle had been driven 3,000 miles
                      between November 5 and 18, 2020.

                      On November 25, 2020, at 5:53 p.m., the vehicle was located at 817 North 25th Avenue in
                      Yakima, Washington, and returned to Enterprise. YPD was unable to locate Mr. Abundiz
                      to discuss the situation with him and a warrant was issued for his arrest.

                      On December 21, 2020, Mr. Abundiz was arrested by YPD, for the alleged felony law
                      violation, and he was placed in Yakima County Jail. At the time this report was written, Mr.
                      Abundiz has not made an initial appearance in Yakima County Superior Court for cause
                      number 20-1-02147-39.


The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation contained in this petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     December 21, 2020
                                                                            s/Phil Casey
                                                                            Phil Casey
                                                                            U.S. Probation Officer

 THE COURT ORDERS
 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ ] Other
                                                                            Signature of Judicial Officer

                                                                           January 15, 2021
                                                                            Date
